DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, and 9-11 of U.S. Patent No. 11,124,408. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. 
Regarding Claim 1 of the present application: In the patent ‘454, Claim 1 is an independent claim.   For double patenting to exist as between the rejected Claim 1 of the present application and patent ‘454, Claim 1, it must be determined that the rejected claims are not patentably distinct from ‘454 Claim 1.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and ‘454 Claim 1 and, if so, whether those differences render the claims patentably distinct.
	The present application, Claim 1 recites:
 -  “A fuel fill control system for a vehicle” (see line 1 of Claim 1 of the patent),
-   “a fuel tank” (see line 2 of Claim 1 of the patent), 
-   “a camera system configured to capture an image of a fuel pump of a fuel station” (see line 6-7 of Claim 1 of the patent),
-  “a controller configured to initialize a depressurization sequence of the fuel tank in response to receiving a first input signal from the camera system” (see lines 8-12 of Claim 1 of the patent),
-  “wherein the first input signal indicates that a vehicle refueling event is likely” (see lines 13-14 of Claim 1 of the patent. 
	Further regarding Claim 1 of the present application,  It is clear that all the elements of Claim 1 are to be found in patent ‘454 Claim 1.  The difference between Claim 1 of the application and Claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus much more specific.  
	The elements of Claim 1 of the patent that are not included in the present application include:
	- a global positioning system configured to identify a nearby fuel station,
-  a sensor system configured to detect when the vehicle is in park, and
-  corresponding first and second “signals” from said global positioning and sensor systems.
	Thus the invention of Claim 1 of the patent is in effect a “species” of the “generic” invention of Claim 1 of the present application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed Cir 1993).  Since Claim 1 of the present application is anticipated by Claim 1 of patent ‘454, it is not patentably distinct from Claim 1 of patent ‘454.  
	Further regarding Claim 1 of the present application, Examiner notes that Claim 1 of the present application and Claim 1 of patent ‘454 are both apparatus claims, and that although patent ‘454 designates a “first input signal” as originating from a “global positioning system”,  “a second input signal from the sensor system”, and  “a third input signal from the camera system”, the signal from the camera system is nonetheless required in patent ‘454.  Examiner asserts that in the present case, the designations “first”, “second”, and “third” with respect to global positioning system signals, sensor system signals, and camera system signals are arbitrary and interchangeable.
	
	Further regarding Claim 1 of the present application,  Claim 1 of the present application contains the phrase “wherein the first input signal indicates that a vehicle refueling event is likely”, the first signal being originated by the camera system.  Examiner applies broadest reasonable interpretation of the phrase and limitation- any signal generated by a camera system configured to capture an image of a fuel pump of a fuel station will indicate that a vehicle refueling event is likely.
	Patent ‘454 claims “a camera system configured to capture an image of a fuel pump of a fuel station” (see line 6-7 of Claim 1 of the patent), and teaches said camera system as generating signal 142 (see Specification, Col 8, lines 7-15), indicating that a vehicle refueling event is likely.  
	Therefore, Examiner concludes that all the elements of Claim 1 of the present application are found in patent ‘454 Claim 1, and an obviousness-type double patenting situation under judicial doctrine exists for the present application.
	Regarding Claim 2, in the present Application, Claim 2 recites “The fuel fill control system as recited in claim 1, wherein the first input signal indicates that the camera system has detected the fuel pump by capturing the image.”   See Claim 10 of the patent, and Examiner’s rationale above concerning the designation of “the third” input signal vis “the first” input signal.
	Regarding Claim 3, in the present Application, Claim 3 recites “The fuel fill control system as recited in claim 1, wherein the camera system includes a plurality of cameras that are adapted to capture a near 360 degree view of an environment surrounding the vehicle.  See Claim 11 of the patent.
	Regarding Claim 4, in the present Application, Claim 4 recites “The fuel fill control system as recited in claim 1, comprising a global positioning system configured to identify the fuel station.  See Claim 1, lines 1-2 of the patent.
	Regarding Claim 5, in the present Application, Claim 5 recites “The fuel fill control system as recited in claim 4, wherein the controller is configured to command the depressurization sequence of the fuel tank to begin in response to receiving the first input signal from the camera system and a second input signal from the global positioning system.  See Claim 1, lines 8-12 of the patent.
	Regarding Claim 6, in the present Application, Claim 6 recites “The fuel fill control system as recited in claim 5, wherein the second input signal indicates that the vehicle is within a predefined distance from the fuel station.  See Claim 3 of the patent.
	Regarding Claim 7, in the present Application, Claim 7 recites “The fuel fill control system as recited in claim 1, comprising a fuel door movable to fluidly access the fuel tank, and a door biasing assembly configured to control movement of the fuel door.  See Claim 5 of the patent.
	Regarding Claim 8, in the present Application, Claim 8 recites “The fuel fill control system as recited in claim 7, wherein the door biasing assembly includes an actuator configured to hold the fuel door closed during the depressurization sequence of the fuel tank.  See Claim 6 of the patent.
	Regarding Claim 9, in the present Application, Claim 9 recites “The fuel fill control system as recited in claim 8, wherein the actuator is a solenoid.  See Claim 7 of the patent.
	Regarding Claim 10, in the present Application, Claim 10 recites “The fuel fill control system as recited in claim 1, wherein the fuel fill control system is part of a Non-Integrated Refueling Canister Only System (NIRCOS) of the vehicle.  See Claim 11 of the patent.  See Claim 9 of the patent.
	Regarding Claim 11 of the present application:  In the patent ‘454, Claim 1 is an independent claim.   For double patenting to exist as between the rejected Claim 11 of the present application and patent ‘454, Claim 1, it must be determined that the rejected claims are not patentably distinct from ‘454 Claim 1.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and ‘454 Claim 1 and, if so, whether those differences render the claims patentably distinct.
	The present application, Claim 11 recites:
 -  “A fuel fill control system for a vehicle” (see line 1 of Claim 1 of the patent),
-   “a fuel tank” (see line 2 of Claim 1 of the patent), 
-  “a global positioning system configured to identify a nearby fuel station” (see line 3 of Claim 1 of the patent), 
-   “a camera system configured to capture an image of a fuel pump of a fuel station” (see line 6-7 of Claim 1 of the patent),
-  “a controller configured to initialize a depressurization sequence of the fuel tank in response to receiving a first input signal from the camera system” (see lines 8-12 of Claim 1 of the patent),
-  “wherein the first input signal indicates that a vehicle refueling event is likely” (see lines 13-14 of Claim 1 of the patent. 
	Further regarding Claim 11 of the present application,  It is clear that all the elements of Claim 11 are to be found in patent ‘454 Claim 1.  The difference between Claim 11 of the application and Claim 11 of the patent lies in the fact that the patent claim includes more elements (a sensor system configured to detect when the vehicle is in park, and a corresponding “second signal” from said sensor system) and is thus much more specific.  
	Thus the invention of Claim 11 of the patent is in effect a “species” of the “generic” invention of Claim 1 of the present application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed Cir 1993).  Since Claim 11 of the present application is anticipated by Claim 1 of patent ‘454, it is not patentably distinct from Claim 11 of patent ‘454.  
	Further regarding Claim 11 of the present application, Examiner applies the same logic presented above in the rejection of Claim 1, with respect to the designations of “first”, “second”, and “third” system signals, and indication that a refueling event is likely for Claim 11.
	Therefore, Examiner concludes that all the elements of Claim 1 of the present application are found in patent ‘454 Claim 11, and an obviousness-type double patenting situation under judicial doctrine exists for the present application.
                                                                                                                                                                                           Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghannam  (US 2019/0352171).
	Regarding Claim 1, Ghannam discloses a fuel fill control system for a vehicle, comprising: 
- a fuel tank (para 28);
- a camera system (Figs 9-10, item 60 and paras 41-45) configured to capture an image of a fuel pump of a fuel station (62); and
 - a controller ("adjustable electromechanical driver assembly 44" configured to initialize a depressurization sequence (via actions described at para 34-37 and Figs 7-9) of the fuel tank in response to receiving a first input signal from the camera system (para 42),
- wherein the first input signal indicates that a vehicle refueling event is likely (para 42, wherein "camera 60 confirms that the fuel pump nozzle is being moved toward the capless fuel system 30").  

    PNG
    media_image1.png
    814
    683
    media_image1.png
    Greyscale

	Regarding Claim 2, Ghannam discloses a fuel fill control system for a vehicle, wherein  the first input signal indicates that the camera system has detected the fuel pump by capturing the image (para 42).  
	Regarding Claim 4, Ghannam discloses a fuel fill control system for a vehicle, wherein  a global positioning system configured to identify the fuel station (para 41).  
	Regarding Claim 5, Ghannam discloses a fuel fill control system for a vehicle, wherein  the controller is configured to command the depressurization sequence of the fuel tank to begin in response to receiving the first input signal from the camera system and a second input signal from the global positioning system (Fig 11, Examiner's annotations, and paras 41-43.  
	Regarding Claim 6, Ghannam discloses a fuel fill control system for a vehicle, wherein  the second input signal indicates that the vehicle is within a predefined distance from the fuel station (para 43 and Fig 10, wherein the second input system is from a GPS array, which would indicated that the vehicle is within whatever distance is desired.. 
	Regarding Claim 7, Ghannam discloses a fuel fill control system for a vehicle, comprising: a fuel door (Claim 1, "flapper") movable to fluidly access the fuel tank, and a door biasing assembly (Claim 1, "biasing member") configured to control movement of the fuel door.  
	Regarding Claim 8, Ghannam discloses a fuel fill control system for a vehicle, wherein   the door biasing assembly includes an actuator (para 34, "axially movable spring tensioning shaft 46")  configured to hold the fuel door closed during the depressurization sequence of the fuel tank (para 2; this concept is disclosed as known in the prior art).  
	Regarding Claim 9, Ghannam discloses a fuel fill control system for a vehicle, wherein  the actuator (46) is a solenoid ("axially movable spring tensioning shaft 46" is contolled by "electromechanical driver assembly 44 is illustrated in FIG. 7").  
	Regarding Claim 10, Ghannam discloses a fuel fill control system for a vehicle, wherein  the fuel fill control system is part of a Non-Integrated Refueling Canister Only System (NIRCOS) of the vehicle (para 5; this concept is disclosed as known in the prior art).
	Regarding Claim 11, Ghannam discloses a fuel fill control system for a vehicle, comprising:
- a fuel tank (para 28);
- a global positioning system configured to identify the fuel station (para 41).  
-  a camera system (Figs 9-10, item 60 and paras 41-45) configured to capture an image of a fuel pump of a fuel station (62); and
-  a controller configured to initialize a depressurization sequence of the fuel tank in response to receiving a first input signal from the global positioning system and a second input signal from the camera system, wherein the first input signal and the second input signal indicate that a vehicle refueling event is likely (Fig 11, Examiner's annotations, and paras 41-43.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ghannam.
	Regarding Claim 3, Ghannam discloses the claimed invention, to include a camera system (Figs 9-10, item 60 and paras 41-45).  Ghannam, however, does not explicitly recite that the camera system includes a plurality of cameras that are adapted to capture a near 360 degree view of an environment surrounding the vehicle, as claimed by Applicant.
	However, it would have been obvious before the effective filing date of the claimed invention to duplicate the number of cameras 60 to capture a “near 360 degree view of an environment surrounding the vehicle”, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, the presence of plurality of cameras which are does not yield any other result other than the predictable result of increasing the field of view provided by said cameras. (see MPEP 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                        

/Timothy P. Kelly/Primary Examiner, Art Unit 3753